Reasons for allowance




1.	Claims1, 3-4, 6-11, 15, 18-19 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

																							

The closest prior art Brandwine (US 9825911 B1) explains Packets a NAT receives may include communication session establishment handshake packets (i.e., handshake packets that cooperate to initiate a communication session such as a TCP session) and non-communication session establishment handshake packets (e.g., normal data packets transmitted during and as part of a session). As such, for an attempt to establish a TCP session initiated by an external computing system targeting a computing node internal to the service provider's network, the NAT receives the initial incoming packet of the attempt to establish the TCP session. The initial packet of the TCP three-way handshake includes a TCP header in which the SYN flag is set. Such a packet is referred to herein as a SYN packet. The NAT receives the SYN packet and, upon determining that the SYN flag is set to a logic 1 (with the ACK flag cleared), forwards the SYN packet to a policy manager. The policy manager includes various black list security Fin et al(US 2014/0280838) explains a method for using information about a network application to generate a SDN tag using a hierarchical stack. The tag controller may receive a description of the hints used by a network traffic application. In one embodiment, the programmer who develops the network traffic application may publish a description of the various hints the application may provide. A network administrator may access the list and upload it to the tag controller. Alternatively, the tag controller may periodically access, e.g., a central data store to retrieve description of hints user applications may provide. These descriptions may be used to decode a hint transmitted by the network traffic controller to the tag controller. More specifically, the network administrator or tag controller may use the hint descriptions to generate the rules for the hint database. For example, the network traffic application may use a predefined bit value of as a hint to indicate that the network flow is expected to be less than a gigabyte (e.g., "0"), while the bit value "1" indicates that the data flow is expected to be greater than a gigabyte. The tag controller may use the description to decode and interpret the hint received from the application to generate one or more rules for assigning a tag based on this hint. In this manner, a programmer may use any code when transmitting a hint and then provide Bugenhagen (US 2013/0305345A1) explains storing policy information for machine to machine communications in a global DNS registry database server. The method further includes communicating the policy information for machine to machine communications from the global DNS registry database server to a machine DNS registry server located in an ISP network, wherein a control signaling gateway located in the ISP network is configured to utilize the policy information for machine to machine communications to allow only registered controllers associated with a machine to communicate with the machine.																								
However regarding claim 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: wherein the communication system further comprises: a management server to be operated by an administrator, wherein when having set control information in the packet transfer unit, the control unit transmits the item specified from the IP address when setting the control information, and a content of the control information, to the management server,  sets control information indicating inhibition of communication by the new packet in the packet transfer unit when the list does not include the item specified from the IP address included in header information, and sets control information indicating permission of communication by the new packet in the packet transfer unit when the  claim 11 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  wherein when having set control information in the packet transfer unit, the control unit transmits an item specified from an IP address when setting the control information, and a content of the control information, to a management server to be operated by an administrator, wherein the control unit: when having set control information in the packet transfer unit, the control unit transmits an item specified from an IP address when setting the control information, and a content of the control information, to a management server to be operated by an administrator, wherein the control unit: sets control information indicating inhibition of communication by the new packet  in the packet transfer unit when the list does not include the item specified from the IP address included in header information, and sets control information indicating permission of communication by the new packet in the packet transfer unit when the list includes the item specified from the IP address included in the header information; and stores, when having set control information since the list includes the item
specified from the IP address included in the header information, a correspondence
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478